Citation Nr: 9903496	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-35 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability secondary to service-connected pes planus.

2.  Entitlement to an increased rating for service-connected 
pes planus, currently evaluated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
December 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO decision which denied secondary service 
connection for a low back disability, and denied an increase 
in a 30 percent rating for service-connected pes planus.


FINDINGS OF FACT

1.  The veteran's low back disability, which developed years 
after service, was not caused or worsened by his service-
connected bilateral pes planus.

2.  The veteran's service-connected bilateral pes planus is 
no more than severe in degree; pronounced bilateral pes 
planus is not shown.


CONCLUSIONS OF LAW

1.  A low back disability is not proximately due to or the 
result of service-connected bilateral pes planus.  38 C.F.R. 
§ 3.310 (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for service-connected bilateral pes planus have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1952 to 
December 1957.  A review of his service medical records shows 
that on medical examination performed for enlistment 
purposes, his spine was clinically normal.  Several records 
reflect treatment for bilateral pes planus.  On medical 
examination performed for separation purposes in November 
1957, his spine was listed as normal, and the examiner noted 
that he had bilateral severe pes planus.  Service medical 
records are negative for treatment or diagnosis of a low back 
disability.

At a February 1958 VA examination, the examiner noted that 
all joint motions were well performed in the normal range, 
with no acute arthritis or joint deformity.  The diagnoses 
were bilateral pes planus and plantar warts of the left foot.

In an April 1958 decision, the RO established service 
connection for bilateral pes planus with callosities and a 
plantar wart of the left foot, with a 20 percent rating.  In 
an April 1963 decision, the RO found that the 1958 decision 
was clearly and unmistakably erroneous in assigning a 
combined rating for bilateral pes planus and a plantar wart 
of the left foot, and these disabilities were then rated 
separately.  A 10 percent rating was assigned for bilateral 
pes planus.

In a February 1965 decision, an increased 30 percent rating 
was assigned for service-connected bilateral pes planus.

An August 1978 US Civil Service Commission Certificate of 
Medical Examination noted that the veteran's back was normal 
and he had no limiting conditions for his job as a mail 
handler.

Private medical records dated from January 1979 to September 
1979 reflect that the veteran was treated for low back pain 
in January 1979 and August 1979 after he performed heavy 
lifting during the course of his employment at the US Postal 
Service (USPS).  In August 1979, he was diagnosed with 
sciatica.

A VA medical certificate dated in September 1979 shows that 
the veteran complained of low back pain after lifting mail 
bags and asked if his pain was related to his service-
connected bilateral pes planus.  The diagnosis was low back 
pain; disc.  A September 1979 attending physician's report 
noted that the veteran complained of back pain; a physical 
examination was normal and an X-ray study showed narrowed 
intervertebral spaces at L5-S1.  The diagnosis was back 
sprain; possible disc.

VA medical records show that the veteran incurred a simple 
fracture of the distal 5th metatarsal in June 1982.

Private medical records from the USPS dated from 1980 to 1991 
reflect episodic treatment for low back pain.  A December 
1980 private medical record shows that the veteran was 
treated for low back pain and pain radiating down his right 
leg after shoveling snow the previous week.  In March 1990 he 
was diagnosed with back strain.  In August 1990 the examiner 
noted that he had a history of lumbar disc degeneration.  An 
October 1991 treatment note shows that the veteran had been 
placed on permanent light duty due to degenerative disc 
disease and had developed back spasms earlier that month; the 
diagnosis was status post lumbar strain, resolved completely.

Work tolerance evaluation forms completed by a private 
physician, Dr. Miegel, and dated from July 1990 to August 
1993 reflect that the veteran had work restrictions due to a 
back disability variously diagnosed as lumbar disc 
degeneration, chronic lumbar degenerative disc disease, and 
lumbar spondylosis, and due to a shoulder disability.

VA medical records show that the veteran underwent right foot 
surgery in August 1990, including an arthroplasty of the 2nd, 
3rd, and 4th toes, exostosis excision, and osteostomy of the 
2nd metatarsal.

In a February 1991 decision, the RO granted a temporary total 
rating for convalescence, effective August 1990, with a 30 
percent rating effective in October 1990.  Such rating has 
remained in effect until the present.

VA outpatient treatment records dated from 1990 to 1994 
reflect treatment for a variety of conditions, including 
bilateral pes planus, right foot pain, low back pain, spinal 
stenosis, degenerative joint disease of the left knee and 
feet, and leukoplakia.  An undated record which was completed 
in 1991 (since the veteran was reported to be 57 years old at 
the time) shows that the veteran had severe bilateral pes 
planus, restricted dorsiflexion of the hallux upon loading of 
the right first metatarso-phalangeal (MTP) joint, and a 
functional limb length discrepancy; the examiner noted that 
the veteran's right shoulder drooped more than the left, and 
the right pronated more than the left, with a markedly 
pronated gait due to arthritis in the talonavicular joint, 
right greater than left.  The veteran stated that his back 
pain was not secondary to his foot pain.  A January 1991 X-
ray study of the lumbosacral spine shows a diagnostic 
impression of spinal stenosis with degenerative changes at 
the level of L5-S1.  In January 1992, the veteran presented 
with arthritis of the right Lis-franc's joint and complained 
of right foot pain, and said his left foot felt fantastic; on 
examination, there was no pain upon range of motion of the 
right foot.  The diagnosis was bilateral [talipes] equinus, 
and heel lifts were prescribed.

A March 1992 VA treatment note shows that the veteran 
reported increasing right foot pain for the past two years, 
since his surgery.  He said the pain severely limited his 
walking or standing and that such pain forced him to cut back 
to "light duty" at work.  The examiner found no clinical 
evidence for tarsal tunnel syndrome, and stated that although 
the pain did not have a particularly neurogenic quality, it 
was severely limiting.  An April 1992 electrodiagnostic 
consult noted that the veteran presented with complaints of 
pain on the dorsum and arch of the right foot, especially on 
weight bearing, with no numbness or sciatica.  An 
electromyography (EMG) was performed; the diagnostic 
assessment was that in spite of mild evidence of neuropathy, 
this was most likely a mechanical problem.  A May 1992 
treatment note shows that the veteran reported progressively 
increasing back pain for years.  The examiner noted that the 
veteran had a history of degenerative disc disease, and had 
severe pain on active range of motion.  The diagnostic 
assessment was back spasms secondary to arthritis in the 
back, knee, and feet, and posterior tibial tendonitis.  

Private medical records dated from June 1992 to August 1992 
reflect treatment for bilateral pes planus and metatarsalgia.  
A July 1992 treatment note shows that the veteran had severe 
bilateral pes planus, much worse in the right foot due to a 
loss of the arch at the tarsal-metatarsal area.  The examiner 
noted that the veteran had moderate planovalgus feet with 
prominence at the tarsal-metatarsal joint area, that his 
arches restored with inversion, and that he walked with a 
limp.  The examiner concluded that he had acquired flat feet 
from tarsal-metatarsal degenerative joint disease 
superimposed on preexisting pes planus.  In August 1992, a 
private physician, Dr. Glick, noted that the veteran 
complained of chronic right foot pain, said his feet were 
diffusely painful, and did not localize his pain to any one 
area.  He said that numerous orthotic devices had been tried 
and were unsuccessful.  He had fairly marked planovalgus feet 
with pronation, bony prominences at the tarsal/metatarsal 
area along the medial side of his foot with associated 
degenerative changes.  Dr. Glick stated that the veteran 
would not benefit from any bone fusion, and that the veteran 
would likely be difficult to satisfy in terms of symptoms no 
matter which treatment modality was employed.

An October 1992 private X-ray study of the lumbosacral spine 
showed normal vertebral alignment, mild depression of the 
superior and inferior plates of L1 and the superior plate of 
L2, large bridging osteophytes anteriorly at L1-L2, and 
moderate disc narrowing at L5-S1 with anterior spurs. 

A December 1992 VA X-ray study of the feet showed 
postoperative changes in the right foot which appeared to be 
solidly healed, degenerative changes involving the first 
tarsal metatarsal joint of the right foot, and early 
degenerative joint disease of the first MTP joint of the left 
foot without other significant abnormality.

Private medical records from the USPS dated in 1993 reflect 
episodic treatment for chronic low back pain.  A May 1993 
treatment note indicates that the veteran had a long history 
of low back pain secondary to arthritis.  In September 1993, 
he was diagnosed with lumbar spondylosis.

A June 1993 private medical record shows that the veteran was 
treated by Dr. Miegel for complaints of low back pain after 
he injured his back while repetitively bending at work 
several weeks previously.  Dr. Miegel diagnosed lumbar strain 
superimposed on significant lumbar degenerative disc disease 
with spasm, and recommended physical therapy.  By a letter 
dated in August 1993, a private physical therapist noted that 
treatment for the veteran's back pain had been unsuccessful 
as he had multiple orthopedic complaints which prevented him 
from performing prescribed exercises.  The examiner said that 
the veteran related his current disability to his foot 
problem and his chair at work.  In March 1994, the veteran 
was treated for complaints of low back pain, and Dr. Miegel 
noted that the veteran had lumbar degenerative disc disease 
and a tendency to develop spasm and pain secondary to this 
condition.

Private medical records reflect that the veteran was treated 
for complaints of numbness of the feet, and a computerized 
tomography study was conducted in September 1994 to determine 
the etiology of such condition.  Such study showed mild to 
moderate canal stenosis from L3-4 to L5-S1 due to bulging 
discs and degenerative bony changes, with lateral recess 
narrowing at L5-S1, greater on the left.  Subsequent private 
medical records reflect treatment, including steroid 
injections, for spinal stenosis and lumbar degenerative joint 
disease.

An October 1995 VA outpatient treatment record shows that the 
veteran presented with complaints of numbness in his feet; 
the examiner noted that an X-ray study of the lumbosacral 
spine showed narrowing of the disc spaces at L5-S1 and mild 
compression deformities of L1 and L2.  The examiner noted 
that the veteran had a long history of disc disease; the 
diagnosis was questionable neuropathy versus radiculopathy.  
A November 1995 neurology examination shows that the veteran 
reported low back pain for the past four years, and bilateral 
foot numbness; the examiner opined, in pertinent part, that 
the findings were consistent with peripheral neuropathy (of 
alcoholic etiology versus diabetes mellitus) versus posterior 
column degeneration, and low back pain consistent with 
degenerative joint disease or facet disease.  A November 1995 
neurology consultation report indicates diagnostic 
assessments of degenerative joint disease of the left knee, 
degenerative joint disease of the lumbosacral spine with 
spinal stenosis, and generalized polyneuropathy.  The 
examiner opined that the latter disorder was probably 
secondary to alcohol use, but as his joint position sense was 
notably poor, other disorders needed to be ruled out.

In November 1995, the veteran submitted a claim for an 
increased rating for bilateral pes planus. 

By a letter received in March 1996, the veteran's 
representative submitted a claim for service connection for a 
low back disability secondary to service-connected bilateral 
pes planus.

At an April 1996 VA podiatry examination, the veteran 
reported a history of nerve blocks to his back, and said he 
limped all the time and his right foot did not work all of 
the time.  On examination, pedal pulses were palpable, there 
was a negative Babinski reflex, Achilles deep tendon reflexes 
were decreased, with the right greater than the left.  Muscle 
power was decreased in all four quadrants, right greater than 
left, and there were hammer toes of the lesser toes.  There 
was a decreased medial longitudinal arch and pes planus 
bunion deformities bilaterally.  There was a 2-centimeter 
scar at the second MTP joint of the right foot, and there was 
a 1/2-centimeter callus at the hallux and first MTP joint 
bilaterally.  There were no signs of infection, the toenails 
were thick and dystrophic, the veteran was able to stand, 
unable to squat or rise on his toes, and he rose on his heels 
at the inner/outer borders of his feet without difficulty.  
He used a cane in his left hand when walking, he had an 
antalgic, apropulsive, shuffling gait, and his feet were 
abducted.  The diagnoses were residuals of right foot 
surgery, pes planus, hammer toes, and bunions.

In a November 1998 written presentation, the veteran's 
representative asserted that the veteran's service-connected 
bilateral pes planus altered his gait, and that such gait 
caused or aggravated his back disability.


II.  Analysis

A.	Secondary Service Connection for a Low Back Disability

The veteran's claim for secondary service connection for a 
low back disability is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
conditions, including arthritis, when such is manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995)

The veteran's service medical records from his 1952-1957 
military service are negative for a low back disability and 
post-service medical records are negative for a low back 
disability for two decades after service.  There is no 
evidence of arthritis of the low back within the year after 
the veteran's service.  There is no basis for direct service 
connection, and the veteran does not contend otherwise.  
Rather, the veteran claims secondary service connection, 
asserting that his service-connected bilateral pes planus 
resulted in a low back disability.  

The first diagnosis of a low back disability is shown in 
1979, when the veteran was variously diagnosed with sciatica, 
low back pain possibly related to a disc condition, and 
narrowed intervertebral spaces at L5-S1.  Private medical 
records dated in 1979 show that he was treated for complaints 
of low back pain incurred after lifting heavy items at work.  
In 1980 he was treated for low back pain after shoveling snow 
the previous week.  In 1990 he was diagnosed with low back 
strain.  Several records show that the veteran was placed on 
light duty at work due to a low back disability.  Subsequent 
VA and private medical records reflect diagnoses of lumbar 
spinal stenosis, lumbar degenerative disc disease, lumbar 
spondylosis, narrowing of the disc spaces at L5-S1, and mild 
compression deformities of L1 and L2.  None of the post-
service medical records link the current back disability with 
service or with service-connected bilateral pes planus, or 
demonstrate that bilateral pes planus aggravated the back 
disability.

In May 1992, a VA examiner indicated a diagnostic assessment 
of back spasms secondary to arthritis in the back, knee, and 
feet.  The Board finds that this opinion, which appears to 
relate the veteran's back disability to arthritis of various 
other body parts including the feet, is outweighed by the 
multiple VA and private opinions linking the current back 
disability to degenerative joint disease of the spine, 
degenerative disc disease, or back strain from lifting.  For 
example, in March 1994, the veteran was treated for 
complaints of low back pain, and a private physician, Dr. 
Miegel, noted that he had lumbar degenerative disc disease 
and a tendency to develop spasm and pain secondary to this 
condition.  In this regard, the Board notes that Dr. Miegel 
treated the veteran on several occasions and was familiar 
with his medical history.  As noted above, post-service 
medical records are negative for a diagnosis of a low back 
disability until 1979 (approximately 22 years after 
separation from service) when sciatica and disc involvement 
were first diagnosed.

The statements by the veteran (including his lay history 
which is merely transcribed in some medical records) and his 
representative to the effect that his service-connected 
bilateral pes planus caused or aggravated a low back 
disability are not competent medical evidence on questions of 
diagnosis and etiology.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the evidence is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claim.  Thus, the reasonable doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  For the foregoing reasons, the claim 
for secondary service connection for a low back disability is 
denied.


B.  Increased Rating for Bilateral Pes Planus 

The veteran's claim for an increased rating for his service-
connected bilateral pes planus is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's bilateral pes planus is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5276.  Under this code, a 30 percent 
evaluation is warranted for severe bilateral flat foot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 50 percent 
rating is in order for pronounced bilateral flat foot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

Private medical records dated in 1992 reflect that the 
veteran was treated for complaints of chronic foot pain, 
worse in the right foot.  A July 1992 treatment note shows 
that the veteran had severe bilateral pes planus, much worse 
in the right foot due to a loss of the arch at the tarsal-
metatarsal area, and moderate planovalgus feet with 
prominence at the tarsal-metatarsal joint area.  His arches 
restored with inversion, and he walked with a limp; the 
diagnosis was acquired flat feet from tarsal-metatarsal 
degenerative joint disease superimposed on preexisting pes 
planus.  In August 1992, Dr. Glick noted that the veteran did 
not localize his bilateral foot pain to any one area, and the 
veteran reported that numerous orthotic devices had been 
tried and were unsuccessful.  Dr. Glick noted fairly marked 
planovalgus feet with pronation, with bony prominences at the 
tarsal/metatarsal area along the medial side of his foot with 
associated degenerative changes.  Dr. Glick stated that the 
veteran would not benefit from a bone fusion, and that the 
veteran would likely be difficult to satisfy in terms of 
symptoms no matter which treatment modality was employed.

VA medical records show that in 1995, the veteran was treated 
for complaints of numbness in his feet; doctors related such 
condition to a non-service-connected disorder, either 
peripheral neuropathy (most likely of alcoholic etiology) or 
posterior column degeneration.  The Board notes that the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is not permitted.  38 C.F.R. § 4.14.

The most recent medical findings documenting the severity of 
this disability are those from the April 1996 VA podiatry 
examination.  On examination, pedal pulses were palpable, 
there was a negative Babinski reflex, Achilles deep tendon 
reflexes were decreased, with the right greater than the 
left, muscle power was decreased in all four quadrants, right 
greater than left, and there were hammer toes of the lesser 
toes.  There was a decreased medial longitudinal arch and pes 
planus bunion deformities bilaterally.  There was a 2-
centimeter scar at the second MTP joint of the right foot, 
and there was a 1/2-centimeter callus at the hallux and first 
MTP joint bilaterally.  There were no signs of infection, the 
toenails were thick and dystrophic, the veteran was able to 
stand, unable to squat or rise on his toes, and he rose on 
his heels at the inner/outer borders of his feet without 
difficulty.  He used a cane in his left hand when walking, he 
had an antalgic, apropulsive, shuffling gait, and his feet 
were abducted.  The diagnoses were residuals of right foot 
surgery, pes planus, hammer toes, and bunions.

The findings reported at the 1996 VA examination do not 
demonstrate that the nature and severity of the disability 
meets the criteria for a 50 percent evaluation under 
Diagnostic Code 5276.  There is no evidence of marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, or severe spasm of the 
tendo achillis on manipulation, although the veteran has 
reported that his condition is not improved by orthotics.  
Based on the most recent findings, no more than severe (30 
percent) bilateral pes planus is shown. The disability 
picture does not more nearly approximate the criteria for a 
50 percent rating (pronounced flat feet), and thus the lower 
rating of 30 percent is to be assigned.  38 C.F.R. § 4.7.

The preponderance of the evidence is against the veteran's 
claim for an increase in the 30 percent rating assigned for 
bilateral pes planus.  Thus, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for a low back disability is denied.

An increased rating for bilateral pes planus is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

